Citation Nr: 9906255	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-00 483	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's VA compensation benefits, on behalf of his minor 
children, [redacted] and [redacted].



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's request for 
an increased apportionment of the veteran's VA compensation 
benefits, on behalf of their minor children.

The appellant is the veteran's former spouse and the mother 
of the minor children of the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  As of July 1, 1994, an apportioned share of the veteran's 
benefits in a monthly amount of $200 was awarded on behalf of 
the veteran's two minor children, [redacted] and [redacted].

3.  The veteran has been reasonably discharging his 
responsibility for support of his minor children.

4.  An additional apportionment of the veteran's compensation 
benefits would cause him undue financial hardship.  


CONCLUSION OF LAW

The requirements for an increased apportioned share of the 
veteran's VA compensation benefits on behalf of the veteran's 
minor children have not been met.  38 U.S.C.A. §§ 5107, 5307 
(West 1991); 38 C.F.R. §§ 3.102, 3.450, 3.451 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this case was 
previously before the Board and remanded in July 1998 for 
additional development, including full compliance with 
contested claims procedures, and consideration of additional 
evidence.  The requested development has been completed, and 
the case is now ready for appellate review.  

This appeal arises out of the appellant's claim for an 
increased apportioned share of the veteran's VA compensation 
benefits, on behalf of the veteran's two minor children.  The 
appellant is the veteran's former spouse.

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1998). 

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  1) the 
amount of VA benefits payable; 2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  

In the present case, the two daughters of the appellant and 
the veteran were born on December [redacted], 1986 and 
October [redacted], 1990.  Pursuant to a court order, from the 
District Court of Bell County, Texas, dated in May 1993, the 
veteran and the appellant were divorced, and the appellant was 
appointed the Managing Conservator of the two minor children at 
issue in this appeal.  The veteran was ordered to pay child support 
for the two children in a total monthly amount $700.

A review of the record reveals that effective July 1994, an 
apportioned share of the veteran's VA compensation benefits 
was awarded on behalf of the veteran's two minor children, in 
a total amount of $200 per month.  In January 1996, the 
appellant filed a claim for an increased apportioned share of 
the veteran's VA benefits, on behalf of the children.  The 
appellant claimed that the veteran was not meeting his 
obligation to pay child support.  

In January 1996, the veteran submitted a statement of his 
finances.  He indicated that his monthly income at that time 
was $1809, which was approximately $170 more than his monthly 
expenses of $1639.  His monthly expenses were listed as 
follows:  rent, $350; insurance $65; car, $294; phone, $75; 
cable TV, $45; medical, $60; child support, $200; food, $400; 
gasoline, $150.  The Board has reviewed the veteran's VA 
compensation payment and notes that according to the most 
recent Special Apportionment Decision, dated in July 1998, 
the veteran's updated monthly VA compensation award was 
$1902.  He was also receiving social security benefits in a 
monthly amount of $636.  Thus, his monthly income totaled 
$2538, which was $899 more than his monthly expenses of 
$1639.  

The appellant's most recent statement of her finances was 
submitted in August 1997.  She indicated that her monthly 
income was $2085.78, plus $212 from Social Security, $200 
from the VA, and $200 from the veteran; the total income was 
$2697.78.  She indicated that her total monthly expenses were 
$3310, which included the following:  $753 house payment; 
$200 electric; $60 water; $150 telephone; $53 cellular phone; 
$118 student loan; $100 MasterCard; $90 Dillards; $366 car 
payment; $60 miscellaneous maintenance; $200 gasoline; $150 
miscellaneous house maintenance; $60 dog; $350 food; $50 
extra curricular activities; $50 church; $50 recreation; $150 
prescription medication; $300 miscellaneous necessities. 

The Board concludes that the preponderance of the evidence is 
against the appellant's claim for an increased apportioned 
share of the veteran's VA compensation benefits, on behalf of 
the minor children.  The record reflects that the children 
are currently receiving a monthly apportionment of $200.  
Additionally, both parties agree that the veteran has been 
supplying an additional $200 per month for the children.  The 
Board notes that this is less than the $700 monthly court-
ordered support payments, however, the Board finds that the 
veteran has been reasonably discharging his responsibility 
for the support of the minor children, and an increased 
apportioned share is not warranted under the provisions of 
38 C.F.R. § 3.450.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  As such, the appellant's claim rests on 
whether she presented evidence of financial hardship on 
behalf of the children.  See 38 C.F.R. § 3.451.

The Board has reviewed the appellant's listed expenses, and 
finds that she included items in excess of basic necessities, 
such as food and shelter.  For example, the Board will not 
consider expenses for the dog, church, and unidentifiable 
categories of miscellaneous expenses as basic necessities.  
Further, it is not clear from the listing of the appellant's 
expenses, whether those expenses were attributed solely to 
support of the minor children, or to the entire household.  
In that regard, the Board points out that the veteran's 
responsibility, for purposes of VA apportionment, is only for 
his children, not for an ex-spouse.  Nevertheless, there is 
no evidence of record that the children are deprived, 
financially, of basic necessities, such as food, shelter, and 
utilities.  In light of the foregoing, the Board finds that 
the evidence of record does not reflect hardship on the part 
of the children, within the meaning of the law.  See 
38 C.F.R. § 3.451.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the award of an increased apportioned 
share of the veteran's VA compensation benefits on behalf of 
his minor children, and the appeal is denied.  As there is no 
approximate balance of positive and negative evidence 
regarding the merits of this claim, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

An increased apportioned share of the veteran's VA 
compensation benefits on behalf of his minor children is 
denied.  




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

